Exhibit 10.68

[* *] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

FIRST AMENDMENT TO

EXCLUSIVE DISTRIBUTION AGREEMENT

This First Amendment to the Exclusive Distribution Agreement (this “First
Amendment”) is executed this 23rd day of June, 2017, by and between Rockwell
Medical, Inc., a Michigan corporation (the “Company”) and Baxter Healthcare
Corporation, a Delaware corporation (“Distributor”). 

RECITALS

A. Distributor and the Company are parties to that certain Exclusive
Distribution Agreement, effective as of October 2, 2014 (the “Agreement”).

B. Distributor and the Company are parties to an arbitration to settle certain
disputes arising out of the Agreement and desire to enter into this First
Amendment in connection with a settlement of their disputes.

AGREEMENT

In consideration of the foregoing and mutual covenants and agreements contained
in this First Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

1. Section 1.1 of the Agreement is amended by adding paragraph (f) as follows:

(f)Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of the Agreement if the Company discusses, negotiates or enters into an
amendment or other modification to the Designated Customer’s Original Customer
Contract that increases the prices paid by the Designated Customer to the
Company thereunder; provided that such amendment or other modification shall not
otherwise modify such contract without Distributor’s prior written consent,
which consent shall not be unreasonably withheld.  

2. Section 1.3 of the Agreement is amended and restated in its entirety as
follows:

Original Customer Contracts.  As and when requested by the Distributor, the
Company shall assign to the Distributor (to the extent assignable without
further Third Party consent) the Company’s rights under the Original Customer
Contracts to Commercialize the Products in the Territory during the Term.  The
Distributor shall assume the Company’s obligations under each assigned Original
Customer Contract, but only to the extent that such obligations are required to
be performed after the effective date of the assignment.  With respect to the
Designated Customer’s Original Customer Contract, until (a) the Company has
assigned such Original Customer Contract to Distributor with the Designated
Customer’s consent,  or (b) Distributor enters into a replacement contract for
Concentrate Products with the Designated Customer (or its Affiliate), the
Company shall retain all Economic Losses arising from such Original Customer
Contract and the Company shall pay to the Distributor the amount equivalent to
the Economic Gains from such Original Customer Contract.  “Economic Losses” for
this purpose shall be the amount by which (i) the fees and costs

1

4816-3189-0251.2101129\000001

--------------------------------------------------------------------------------

 



relating to Support Services rendered under Exhibit C with respect to Products
shipped to the Designated Customer under the Original Customer Contract using
the allocation method set forth in Exhibit C exceed (ii) (A) the aggregate price
paid for Products by the Designated Customer minus (B) the Contract Price for
Products ordered by the Designated Customer.  “Economic Gains” for this purpose
shall be the amount by which the aggregate price paid for Products by the
Designated Customer exceeds the aggregate of (i) the Contract Price for Products
ordered by the Designated Customer and (ii) the fees and costs relating to
Support Services rendered under Exhibit C with respect to the Products shipped
to the Designated Customer under the Original Customer Contract using the
allocation method set forth in Exhibit C .  For the avoidance of doubt, this
Section 1.3 shall impose on the Distributor no obligation to make any payment to
the Company relative to the Designated Customer’s Original Customer Contract.
 Distributor shall use reasonable commercial efforts to negotiate a  new
contract with a  price increase directly with the Designated Customer (or its
Affiliate) to replace the Designated Customer’s Original Customer Contract.

3. Section 3.8 of the Agreement is amended and restated in its entirety as
follows:

(a)(1) Subject to the terms of this Section 3.8, the exclusive Distributor
Rights granted to the Distributor under Section 1.1, other than with respect to
the Designated Customer, shall become non‑exclusive at the option of the Company
if the quantity of Concentrate Products, measured in gallons, ordered by the
Distributor (or directly by its customers) in the United States during any
Calendar Year is less than the relevant minimum order threshold for such
Calendar Year determined as follows (each, a “Minimum Order Threshold”):

 

 

Calendar Year

Minimum Order Threshold

2017

[* *]

2018

[* *]

2019

[* *]

2020

[* *]

2021

[* *]

2022

[* *]

2023

[* *]

2024

[* *]

 

 

2025 and each Calendar Year thereafter during the Term

[* *]% of the Baseline Amount for Calendar Year 2025, and an incremental [* *]%
increase for each Calendar Year thereafter during the Term (resulting in a
Minimum Order Threshold of [* *]% of the Baseline Amount for final Calendar
Year).

For purposes of determining whether the Minimum Order Threshold has been
achieved for any Calendar Year, except as provided in clause (a)(3) of this
Section 3.8, gallons ordered by or on behalf of the Designated Customer, or by
Distributor, its Affiliates, Marketing Partners, sub-distributors or otherwise
for resale or distribution, directly or indirectly, to Designated Customer or
its Affiliates shall not at any time be counted as gallons ordered. 



2

--------------------------------------------------------------------------------

 



(2)Subject to the terms of this Section 3.8, the exclusive Distributor Rights
granted to the Distributor under Section 1.1 with respect to the Designated
Customer shall become non-exclusive at the option of the Company if, after (A)
the Company obtains consent from the Designated Customer and the Designated
Customer’s Original Customer Contract has been assigned to Distributor,  or (B)
Distributor enters into a new contract for Concentrate Products with the
Designated Customer (or its Affiliate if such Affiliate has executed such new
contract instead of the Designated Customer), the quantity of Concentrate
Products, measured in gallons, ordered by (i) Designated Customer (or its
Affiliate if such Affiliate has executed such new contract) or (ii) the
Distributor, its Affiliates, Marketing Partners, sub-distributors or otherwise
for resale or distribution, directly or indirectly, to Designated Customer or
its Affiliates during any Calendar Year following the Designated Customer
Baseline Year is less than the relevant minimum order threshold for such
Calendar Year (each, a “Designated Customer Minimum Order Threshold”).  The
Designated Customer Minimum Order Threshold shall be [* *]% of the Designated
Customer Baseline Amount in the first Calendar Year after the Designated
Customer Baseline Year, and shall increase [* *]% per year thereafter ([* *]%,
[* *]% etc.) through 2024, and thereafter shall increase in a similar manner by
[* *]% each Calendar Year until the end of the Term of the Agreement.  For
purposes of determining whether the Designated Customer Minimum Order Threshold
has been achieved for any Calendar Year,  except as provided in clause (a)(3) of
this Section 3.8, gallons ordered other than by or on behalf of the Designated
Customer, or by Distributor, its Affiliates, Marketing Partners,
sub-distributors or otherwise for resale or distribution, directly or
indirectly, to Designated Customer or its Affiliates shall not at any time be
counted as gallons ordered. 

(3)For purposes of this Section 3.8 and the related definitions, Concentrate
Products in powder form shall be measured in gallons by applying the conversion
ratios set forth in Exhibit E hereto.  The Company represents and warrants that
such conversion ratios are consistent with (i) the mixing instructions provided
by the Company to its customers as of the Effective Date, and (ii) any mixing
information set forth in the Regulatory Approvals for such Concentrate
Products. 

To the extent that the gallons of Concentrate Products ordered for any Calendar
Year exceed the Minimum Order Threshold or Designated Customer Minimum Order
Threshold for such Calendar Year, the excess may be applied against the other
Threshold for the same Calendar Year or may be carried forward and applied
against the Minimum Order Threshold or Designated Customer Minimum Order
Threshold, at Distributor’s option, without duplication, for future Calendar
Years until the entire excess has been fully-credited.  Solely for illustration
purposes, if the Minimum Order Threshold for Calendar Year 2  is [* *] and the
gallons of Concentrate Product ordered in Calendar Year 2 other than by or on
behalf of the Designated Customer, or by Distributor, its Affiliates, Marketing
Partners, sub-distributors or otherwise for resale or distribution, directly or
indirectly, to Designated Customer or its Affiliates are [* *], then a total of
[* *] gallons may be applied, at the Distributor’s option, against the
Designated Customer Minimum Order Threshold for Calendar Year 2 or against the
Minimum Order Threshold or Designated Customer Minimum Order

3

--------------------------------------------------------------------------------

 



Threshold for Calendar Year 3 and future years until the [* *] gallons has been
fully-credited. 

(b)Notwithstanding any other provision hereof, if the Distributor’s
Commercialization of any Concentrate Product (or Concentrate Products) in any
Calendar Year is materially and adversely impacted by a Disruptive Event for a
period of at least [* *] days during such Calendar Year, then (i) the
Distributor shall have no obligation to achieve the Minimum Order Threshold or
Designated Customer Minimum Order Threshold, whichever is applicable, for such
Calendar Year, and (ii) the Minimum Order Threshold or Designated Customer
Minimum Order Threshold, whichever is applicable, for the following Calendar
Year shall be the Minimum Order Threshold or Designated Customer Minimum Order
Threshold, whichever is applicable, in effect during the Calendar Year in which
the Disruptive Event occurred and the schedule of Minimum Order Thresholds or
Designated Customer Minimum Order Thresholds, whichever is applicable, for
future Calendar Years shall be adjusted accordingly.  The Distributor shall
notify the Company in writing as soon as possible if it discovers facts or
circumstances that are reasonably likely to materially and adversely impact its
Commercialization of a Concentrate Product (or Concentrate Products) for
purposes of this Section 3.8(b). 

(c)(1)If the Distributor fails to achieve the Minimum Order Threshold for any
Calendar Year and if the Company believes that the Distributor has not been
excused from achieving the Minimum Order Threshold by reason of any Disruptive
Event as set forth in Section 3.8(b), then the Company shall notify the
Distributor in writing within [* *] days after the end of such Calendar
Year.  Upon receipt of such notice, the Distributor shall have a period of [* *]
days (the “Shortfall Cure Period”) to submit one or more Firm Orders to make up
for any shortfall and, upon so doing, the gallons of Concentrate Product
reflected in such Firm Orders shall count (without duplication) toward the
Distributor’s satisfaction of the Minimum Order Threshold for such Calendar
Year. 

(2)If the Distributor fails to achieve the Designated Customer Minimum Order
Threshold for any Calendar Year and if the Company believes that the Distributor
has not been excused from achieving the Minimum Order Threshold by reason of any
Disruptive Event as set forth in Section 3.8(b), then the Company shall notify
the Distributor in writing within [* *] days after the end of such Calendar
Year.  Upon receipt of such notice, the Distributor shall have the Shortfall
Cure Period to submit one or more Firm Orders to make up for any shortfall and,
upon so doing, the gallons of Concentrate Product reflected in such Firm Orders
shall count (without duplication) toward the Distributor’s satisfaction of the
Designated Customer Minimum Order Threshold for such Calendar Year. 

(3)If the Company assigns the Designated Customer’s Original Customer Contract
to Distributor, or Distributor enters into a new contract for Concentrate
Products with the Designated Customer (or its Affiliate if such Affiliate has
executed such new contract instead of the Designated Customer), and, in either
case, such contract is terminated before a Designated Customer Baseline Amount
is established and the termination is not caused by, or attributable to any
action taken or the failure to take any

4

--------------------------------------------------------------------------------

 



action, by the Company, and the termination is caused by the Distributor’s
breach of its agreement with the Designated Customer, then the Company’s sole
remedy shall be is to render non-exclusive the Distributor Rights as to the
Designated Customer.  In order to exercise its right to render such Distributor
Rights non-exclusive, the Company must notify the Distributor in writing thereof
within [* *] days after it has been made aware of such termination.  If the
Company fails to so notify the Distributor within such [* *]-day period, such
Distributor Rights shall remain exclusive.  If the Company so notifies the
Distributor within such [* *]-day period, then the Distributor Rights shall be
non-exclusive as to the Designated Customer effective as of the date the
Distributor receives such notice from the Company; provided, however, that if
the Distributor contends that the condition set forth in this Section 3.8(c)(3)
has not been satisfied, then the Distributor Rights shall remain exclusive until
the dispute is resolved in accordance with Section 11.15.

(d)(1)The Company’s sole remedy for the Distributor’s failure to achieve the
Minimum Order Threshold under Section 3.8(a)(1) is to render non-exclusive the
Distributor Rights as to all customers other than the Designated Customer.  In
order to exercise its right to render the Distributor Rights as to all customers
other than the Designated Customer non-exclusive, the Company must notify the
Distributor in writing thereof within [* *] days after the expiration of the
Shortfall Cure Period.  If the Company fails to so notify the Distributor within
such [* *]-day period, the Distributor Rights as to all customers other than the
Designated Customer shall remain exclusive.  If the Company so notifies the
Distributor within such [* *]-day period, then the Distributor Rights as to all
customers other than the Designated Customer shall be non-exclusive effective as
of the date the Distributor receives such notice from the Company; provided,
however, that if the Distributor contends that the applicable Minimum Order
Threshold has been satisfied or that such Minimum Order Threshold does not apply
by reason of a Disruptive Event, then the Distributor Rights as to all customers
other than the Designated Customer shall remain exclusive until the dispute is
resolved in accordance with Section 11.15.

(2)The Company’s sole remedy for the Distributor’s failure to achieve the
Designated Customer Minimum Order Threshold is to render non-exclusive the
Distributor Rights as to the Designated Customer.  In order to exercise its
right to render such Distributor Rights non-exclusive, the Company must notify
the Distributor in writing thereof within [* *] days after the expiration of the
Shortfall Cure Period.  If the Company fails to so notify the Distributor within
such [* *]-day period, such Distributor Rights shall remain exclusive.  If the
Company so notifies the Distributor within such [* *]-day period, then the
Distributor Rights shall be non-exclusive as to the Designated Customer
effective as of the date the Distributor receives such notice from the Company;
provided, however, that if the Distributor contends that the applicable
Designated Customer Minimum Order Threshold has been satisfied or that such
Designated Customer Minimum Order Threshold does not apply by reason of a
Disruptive Event, then the Distributor Rights shall remain exclusive until the
dispute is resolved in accordance with Section 11.15.



5

--------------------------------------------------------------------------------

 



4. The introductory language at the beginning of Section 4.5 of the Agreement is
amended and restated in its entirety as follows

West Coast Facility Fee. The following shall apply if the Company and the
Distributor have determined to establish a West Coast Facility, such
determination is set forth in writing and signed by the Parties and the Company
has complied with Section 3.9: 

5. Section 4.6 of the Agreement is amended by adding a new paragraph (d) as
follows:

(d)In the event Distributor believes in good faith Rockwell has breached Section
1.1 and such breach does not entitle Distributor to terminate the Agreement
under Section 10.2(b) or Distributor otherwise chooses not to pursue termination
as a remedy, Distributor may give written notice of such alleged breach to the
Company under this Section 4.6(d).  If the Company disputes such alleged breach,
it shall notify Distributor of such dispute within ten Business Days after
receipt of such notice, in which case such dispute shall be resolved in
accordance with Section 11.15.  If the Company does not dispute such alleged
breach or if upon resolution of a dispute in accordance with Section 11.15, it
is determined that such breach exists, then Rockwell shall have [* *] days after
receipt of such notice or determination of breach, as applicable, in which to
remedy such default.  If such default is not remedied in the time period set
forth above, Distributor shall have the right to receive liquidated damages in
the amount of $[* *] and Distributor reserves the right to take the position
that certain breaches (such as a breach of exclusivity) cannot be cured.

6. Section 9.3 of the Agreement is amended and restated in its entirety as
follows:

Obligations.  The recipient of Confidential Information shall (a) use such
Confidential Information solely and exclusively in connection with the exercise
of its rights and the discharge of its obligations under this Agreement and (b)
not disclose such Confidential Information without the prior written consent of
the disclosing Party to any Person other than (x) those of its agents and
representatives who need to know such Confidential Information for such
permitted use and who are bound by obligations of confidentiality with respect
thereto and (y) potential financing sources, underwriters, placement agents and
potential advisors, in each case who are bound by obligations of confidentiality
with respect thereto.  Notwithstanding the foregoing, the recipient of
Confidential Information may disclose it to the extent necessary to comply with
Applicable Laws or with an Order issued by a court or regulatory body with
competent jurisdiction; provided that, in connection with such disclosure, the
recipient shall (i) provide reasonable advance notice of such disclosure to the
disclosing Party; (ii) limit the disclosure to the information that is legally
required to be disclosed, and (iii) use commercially reasonable efforts to
obtain confidential treatment or an appropriate protective order, to the extent
available, with respect to such Confidential Information.  The obligations under
this Section 9.3 shall remain in effect from the Effective Date through the
fifth anniversary of the termination or expiration of this Agreement.



6

--------------------------------------------------------------------------------

 



7. The second bullet in Section 10.3 of the Agreement is amended and restated in
its entirety as follows:

     Articles 7, 8, 9, 10 and 11 (excluding Section 11.17); and

8. Section 11.15 of the Agreement is amended and restated in its entirety as
follows:

(a)Any and all disputes, claims or controversies (“disputes”) arising out of or
relating to this Agreement, including without limitation, any dispute as to the
existence, validity, performance, breach or termination of this Agreement, shall
be resolved in the following manner.  A party must first send written notice of
the dispute to the other party for attempted resolution by negotiation between
executives who have authority to settle the controversy. Negotiations must be
conducted within 14 days after such notice is received (all references to “days”
in this provision are to calendar days).  If the parties fail to meet or if the
matter has not been resolved within 14 days, the parties shall mediate their
dispute within 30 days after the 14 day period has expired.  If the mediation
fails to resolve all disputes or if the mediation has not been scheduled within
30 days, either party may initiate arbitration with respect to the matters
submitted to negotiation and mediation by filing a written demand for
arbitration.  Disputes shall be settled by final and binding arbitration
administered by the International Institute for Conflict Prevention & Resolution
(CPR) in accordance with its rules. The place of arbitration shall be Chicago,
IL.  Notwithstanding the foregoing, to the extent a party is seeking injunctive
relief either party may immediately bring a proceeding seeking preliminary
injunctive relief or a temporary restraining order in a court having
jurisdiction, and this relief shall remain in effect until the parties reach a
resolution or so long as the arbitrator(s) feel as appropriate.

(b)For disputes under $[* *], one arbitrator shall either be mutually agreed by
the parties or appointed in accordance with the arbitrator’s rules. For disputes
over $[* *], a panel of three arbitrators shall be appointed in accordance with
the arbitrator’s rules.  Within 30 days following the initiation of an
arbitration proceeding, the arbitrator(s) will be selected.  No later than 60
days after selection, the arbitrator(s) shall hold a hearing to resolve each of
the issues identified by the parties.  All arbitration proceedings shall be
conducted in the English language.  At least 7 days prior to the hearing, each
party shall submit the following to the other party and the arbitrator(s):

     A copy of all exhibits on which such party intends to rely in any oral or
written presentation to the arbitrator(s);

     A list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

     A proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue.  The proposed
rulings and remedies shall not contain any recitation of the facts or of any
legal arguments. The parties agree that neither side shall seek as part of its
remedy any punitive damages; and

     A brief in support of such party’s proposed rulings and remedies, provided
the brief shall not exceed 20 pages.



7

--------------------------------------------------------------------------------

 



(c)Within 14 days following completion of the hearing, each party may submit to
the other party and the arbitrator(s) a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed 10 pages.  The arbitrator(s) shall
rule on each disputed issue within 21 days following completion of the
hearing.  Such ruling shall adopt in its entirety the proposed ruling and remedy
of one of the parties on each disputed issue and may adopt one party’s proposed
rulings and remedies on some issues and the other parties proposed rulings and
remedies on other issues.  The arbitrator(s) shall not adopt any written opinion
or otherwise explain the basis of the ruling.  If the arbitrator(s) rule in
favor of one party on all disputed issues, the losing party shall pay the
prevailing party’s fees and expenses (including attorneys’ fees).  If the
arbitrator(s) rule in favor of one party on some issues and the other party on
other issues, the arbitrator(s) shall allocate fees and expenses in a way that
bears a reasonable relationship to the ruling.  The rulings of the arbitrator(s)
and the allocation of fees and expenses shall be binding, non-reviewable and
non-appealable, and may be entered as a final judgment in any court having
jurisdiction.  Except as required by law, the parties agree to keep confidential
the existence of the arbitration, the submissions made by the parties (including
exhibits, testimony, proposed rulings and briefs) and the decisions made by the
arbitrator(s), including its awards.

9. Exhibit A of the Agreement is amended by deleting the definition of “Excluded
Claim,” amending and restating the definition of Baseline Amount and adding the
definitions of “Calendar Year,” “Designated Customer,” “Designated Customer
Baseline Amount,” “Designated Customer Baseline Year,” “Designated Customer
Minimum Order Threshold” and “Threshold” as follows:

“Baseline Amount” means [* *] gallons of Concentrate Products, which represents
total orders in gallons for the year ended December 31, 2016, excluding the
Designated Customer.

“Calendar Year” means a year ending December 31.

“Designated Customer” means [* *]

“Designated Customer Baseline Amount” means the total amount of gallons of
Concentrate Products ordered during the Designated Customer Baseline Year by (i)
Designated Customer (or its Affiliate if such Affiliate has executed such new
contract) or (ii) the Distributor, its Affiliates, Marketing Partners,
sub-distributors or otherwise for sale or transfer to the Designated Customer
(or its Affiliate if such Affiliate has executed such new contract).

“Designated Customer Baseline Year” means the first full Calendar Year following
the year in which the Designated Customer’s Original Customer Contract is
assigned to Distributor or in which Distributor enters into a new contract for
Concentrate Products with the Designated Customer (or its Affiliate if such
Affiliate has executed such new contract instead of the Designated Customer). 

“Designated Customer Minimum Order Threshold” has the meaning set forth in
Section 3.8(a).



8

--------------------------------------------------------------------------------

 



“Threshold” means each of the Minimum Order Threshold and the Designated
Customer Minimum Order Threshold and “Thresholds” means the Minimum Order
Threshold and the Designated Customer Minimum Order Threshold, together.

10. Exhibit C of the Agreement is hereby amended by the following paragraph at
the end thereof:

Allocation

To the extent that the cost of Transportation Services must be allocated between
orders relating to the Designated Customer and other customers, such costs shall
be allocated based upon the ratio of the weight of Concentrate Products sold to
the Designated Customer compared to the weight of Concentrate Products sold to
other customers, effective January 1, 2017. To the extent that the cost of
Customer Services must be allocated between orders relating to the Designated
Customer and other customers, such costs shall be allocated based upon the
number of orders of Concentrate Products by the Designated Customer compared to
the number of orders of Concentrate Products by Distributor for other customers,
effective January 1, 2017.

11. Exhibit J of the Agreement is hereby amended by amending and restating the
section entitled “Target Margins – Concentrate Products” as follows:

 

 

 

 

Target Margins – Concentrate Products

 

Target Margin

Year

[* *]    

  [* *] and [* *]  

Other Domestic 

2014

[* *]%

[* *]%

[* *]%

2015

[* *]%

[* *]%

[* *]%

2016

[* *]%

[* *]%

[* *]%

2017

[* *]%

[* *]%

[* *]%

2018

[* *]%

[* *]%

[* *]%

2019

[* *]%

[* *]%

[* *]%

2020

[* *]%

[* *]%

[* *]%

2021

[* *]%

[* *]%

[* *]%

2022

[* *]%

[* *]%

[* *]%

2023

[* *]%

[* *]%

[* *]%

2024

[* *]%

[* *]%

[* *]%

2025

[* *]%

[* *]%

[* *]%

2026

[* *]%

[* *]%

[* *]%

2027

[* *]%

[* *]%

[* *]%

2028

[* *]%

[* *]%

[* *]%

2029

[* *]%

[* *]%

[* *]%

*  Effective as of date of First Amendment.

For purposes of this Exhibit J, “[* *]” means [* *] and “[* *]” means [* *].



9

--------------------------------------------------------------------------------

 



12. Governing Law.  All issues and questions concerning the construction,
validity, enforcement, and interpretation of this First Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the laws
of the State of Delaware.

13. No Other Changes.  Except as expressly modified in this First Amendment, all
other terms and conditions of the Agreement remain unchanged and in full force
and effect and shall govern and apply to all matters contemplated by this First
Amendment.

14. Interpretation.  The term “Agreement” as used herein shall mean the
Agreement as amended, modified, and supplemented by this First Amendment and all
other capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement. 

15. Counterparts and Facsimile/PDF Signatures.  This First Amendment may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.  The parties hereto
agree that facsimile transmission or PDF of original signatures shall constitute
and be accepted as original signatures.

16. Severability.  In the event that any provision of this First Amendment shall
be held to be invalid or unenforceable in any respect, such provision shall be
enforced to the fullest extent permitted by law and the remaining provisions of
this First Amendment shall remain in full force and effect.  If any such invalid
portion constitutes a material term of this First Amendment, the parties hereto
shall meet and in good faith seek to mutually agree to modify this First
Amendment so as to retain, if possible, the overall essential terms of this
First Amendment.

[SIGNATURE PAGE FOLLOWS]

 



10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives and effective as of the date
first above written. 

 

 

COMPANY:

DISTRIBUTOR:

 

 

 

 

ROCKWELL MEDICAL, INC.

BAXTER HEALTHCARE CORPORATION

 

 

 

 

By:  

/s/ Robert Chioini

 

By:  

/s/ Gavin Campbell

 

 

 

 

 

 

 

 

 

 

Print Name:  

Robert Chioini

 

Print Name:  

Gavin Campbell

 

 

 

 

 

 

 

 

 

 

Title:  

Chief Executive Officer

 

Title:  

General Manager, US Renal

 

 

 

 

11

--------------------------------------------------------------------------------